IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00268-CR

MARCO ANTONIO LIZARDI RAMIREZ,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                       From the County Court at Law No. 2
                               Ellis County, Texas
                           Trial Court No. 1611428CR


                            ABATEMENT ORDER


       Marco Antonio Lizardi Ramirez was convicted of the offense of driving while

intoxicated. On July 7, 2017, Ramirez filed a notice of appeal in the trial court indicating

his desire to appeal the conviction. Neither the clerk’s record nor the reporter’s record

have been filed. The trial court clerk and the court reporter have both informed this court

that the records have not been prepared because payment has not been received for the

records. The trial court clerk and the court reporter have attempted to contact Ramirez’s
attorney, Rosalind Kelly, and have not received a response.                      This Court has also

attempted to contact Rosalind Kelly and has not received a response1. We also note that

Kelly has failed to respond to notices from this Court in another case.

         We abate this appeal to the trial court to hold a hearing within 35 days of the date

of this order to determine: (1) whether Ramirez desires to continue the appeal; and (2)

whether Ramirez is receiving effective assistance of counsel. The supplemental clerk’s

and reporter’s records, if any, are ordered to be filed within 45 days of the date of this

Order.




                                                                  PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed October 25, 2017
Do not publish




1We also note that on September 18, 2017, District 6 Grievance Committee of the State Bar of Texas entered
an order for a partially probated suspension for Rosalind Kelly. Kelly was ordered on or before October 1,
2017 to “notify in writing each and every justice of the peace, judge, magistrate, administrative judge or
officer and chief justice of each and every court or tribunal in which [Kelly] has any matter pending of the
terms of this judgment …” This Court has not received any written notification from Kelly.

Ramirez v. State                                                                                     Page 2